         Case 1:06-cr-00185-NONE Document 109 Filed 11/16/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                        No. 1:06-CR-00185-NONE

12                      Plaintiff,

13           v.                                       ORDER DENYING REQUEST FOR EARLY
                                                      TERMINATION OF SUPERVISED
14   JOSE DIAZ,                                       RELEASE

15                      Defendant.                    (Doc. No. 104)

16

17
             Defendant Jose Diaz currently is serving a forty-nine-month term of supervised release in
18
     connection with a prior supervised release violation. (Doc. No. 103.) On August 18, 2020,
19
     approximately one year into his present term of supervision, defendant requested early
20
     termination of supervised release. (Doc. No. 104.)1 The United States opposes the request.
21
     (Doc. No. 106.)
22
     /////
23
     /////
24
     /////
25
     /////
26
     /////
27
     1
       As of the date of this order, defendant is only approximately sixteen months into his term of
28
     supervision.
                                                       1
      Case 1:06-cr-00185-NONE Document 109 Filed 11/16/20 Page 2 of 2


 1          Having reviewed defendant’s request in light of the entire record, the court DENIES the

 2   request for the reasons given in the government’s opposition. Although the absence of recent

 3   violations is commendable, defendant’s violation history leads the court to conclude that

 4   continued supervision is warranted. This denial is without prejudice to a renewed request after a

 5   more substantial period of supervision has elapsed. To the extent defendant is inclined to renew

 6   his request in the future, the court notes that it gives considerable weight to whether or not the

 7   supervising probation officer supports early termination of supervised release.

 8   IT IS SO ORDERED.
 9
        Dated:     November 16, 2020
10                                                         UNITED STATES DISTRICT JUDGE

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
